Citation Nr: 0711550	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-31 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the Department of Veterans Affairs (VA) properly 
apportioned the veteran's VA disability compensation benefits 
on behalf of his dependent child.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


REPRESENTATION

Appellant represented by:	None
Veteran represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1997.  The appellant is the custodian of the 
veteran's dependent child.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from several determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which apportioned the veteran's VA 
disability compensation benefits on behalf of his dependent 
child in the amount of $50.00 per month from October 1, 2002 
to July 31, 2004, and $100.00 per month from August 1, 2004.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is 
needed before it can adjudicate the issue on appeal. 

It appears that both incomes for the veteran and the 
appellant may have changed.  The veteran claims that he has 
paid child support for his minor child, and that the 
appellant is in receipt of Social Security Administration 
(SSA) benefits.  However, it does not appear that the veteran 
has verified any such child support payments, nor has the 
appellant reported income from SSA.  An attempt to verify 
this change in income is required to determine if there is 
financial hardship.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and ask that she provide information 
about all monthly income and expenses, 
including any income from the Social 
Security Administration and any child 
support payments from the veteran.

2.  The veteran should also submit 
another statement concerning his monthly 
income and expenses.   In doing so, he 
should be afforded another opportunity to 
verify any child support payments made on 
behalf of his dependent child.  

3.  After reviewing the additional 
evidence, the RO should readjudicate the 
claim concerning the apportionment of the 
veteran's VA disability benefits on 
behalf of his dependent child.  The RO 
should furnish both parties with a 
supplemental statement of the case so 
that each can be afforded the opportunity 
to respond.  

The RO should ensure compliance with 
contested claims procedures.  

Thereafter, the case should be returned 
to the Board for appellate review, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOHN J CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



